Citation Nr: 1445799	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  11-11 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to January 13, 2011.  

2.  Entitlement to an evaluation in excess of 50 percent for PTSD beginning on January 13, 2011.  

3.  Entitlement to an evaluation in excess of 30 percent for traumatic brain injury (TBI) with chronic headaches.  

4.  Entitlement to an evaluation in excess of 10 percent for chronic lumbosacral strain prior to January 12, 2011.  

5.  Entitlement to an evaluation in excess of 20 percent for chronic lumbosacral strain beginning on January 12, 2011.  




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 2000 to December 2000 and from February 2003 to April 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  


FINDING OF FACT

On July 31, 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement requesting to withdraw his claim for an increased rating for PTSD, TBI, and lumbosacral strain.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of an increased rating for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of an increased rating for a TBI with chronic headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of an appeal of an increased rating for chronic lumbosacral strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On July 31, 2014, prior to the promulgation of a decision in the appeal, the Veteran submitted a statement that he wished to withdraw his appeal relating to PTSD, TBI, and lumbosacral strain.  The Board finds that the statement clearly articulated the Veteran's intent to withdraw his claim from appellate status.  Consequently, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them, and they are dismissed.


ORDER

The appeal as to the claim of a rating in excess of 10 percent for PTSD prior to January 13, 2011 is dismissed.  

The appeal as to the claim of a rating in excess of 50 percent for PTSD beginning on January 13, 2011 is dismissed.  

The appeal as to the claim of a rating in excess of 30 percent for TBI with chronic headaches is dismissed.  

The appeal as to the claim of a rating in excess of 10 percent for chronic lumbosacral strain prior to January 12, 2011 is dismissed.  

The appeal as to the claim of a rating in excess of 20 percent for chronic lumbosacral strain beginning on January 12, 2011 is dismissed.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


